Citation Nr: 0008261	
Decision Date: 03/28/00    Archive Date: 04/04/00

DOCKET NO.  98-16 982	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho



THE ISSUE

Entitlement to service connection for a left knee disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel



INTRODUCTION

The veteran served on active duty from June 1974 to December 
1988.  

This appeal arises from a February 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boise, Idaho, which denied entitlement to service 
connection for a left knee disability.  

The Board of Veterans' Appeals has noted that on the 
veteran's September 1998 VA Form 1-9 the veteran included 
that issue of an increased rating for renal failure.  As the 
RO had not adjudicated the issue, they treated the veteran's 
VA Form 1-9 as a claim for an increased rating.  In December 
1998 the RO denied an increased rating for renal failure 
status post kidney transplant.  The claims folder does not 
include an appeal of that determination.  For that reason the 
issue of an increased rating for renal failure, status post 
kidney transplant is not currently in appellate status.  


REMAND

The veteran served on active duty for a period of more than 
10 years.  The only service medical record currently in the 
claims folder is a copy of the Physical Evaluation Board 
Proceeding of September 1988.  It reveals that the veteran 
was permanently retired form the service.  

The RO has made several requests for the veteran's service 
medical records from the National Personnel Records Center 
(NPRC).  The reply from the most recent request dated in July 
1998 states that there are no records on file for the veteran 
and that he filed a claim at separation with the RO in 
Louisville, Kentucky.  

The Veterans Benefits Administration Adjudication Procedure 
Manual (M21-1), Part III, Chapter 4, Requests for Service 
Records outlines the migration and storage of service medical 
records.  Army Records for an Army veteran who is retired are 
retained at the Army Reserve Personnel Center (ARPERCEN).  A 
note indicates that the NPRC and ARPERCEN are physically 
located in the same structure in St. Louis, but are operated 
by different agencies and should be treated as separate 
entities for records development purposes.  

Since the veteran was retired from the Army his records 
should have been retained not by NPRC but ARPERCEN.  A 
separate request for the veteran's records should be made to 
ARPERCEN.  The Board has noted that an earlier request in 
August 1989 was directed to the ARPERCEN.  That request was 
made less than a year after the veteran's separation from the 
service, when his records may still have been in the process 
of being transferred or sorted.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO should make another attempt to 
secure the veteran's service medical 
records through the Army Reserve 
Personnel Center.

Following completion of the above actions, the case should be 
reviewed by the RO.  If the benefits sought remain denied, or 
if a notice of disagreement is received regarding any other 
issue, the veteran and his representative should be provided 
with an appropriate supplemental statement of the case and 
given the opportunity to respond.  The case should then be 
returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


